Citation Nr: 1104178	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  07-14 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel







INTRODUCTION

The Veteran had active military service from April 1978 to April 
1998.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

By way of history, the record reflects that, in a June 1998 
rating decision, the RO granted service connection for diabetes 
mellitus and awarded a 20 percent rating under Diagnostic Code 
7913.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).

The Board notes that, under Diagnostic Code 7913, a 20 percent 
rating is warranted for diabetes mellitus if it requires insulin 
and a restricted diet, or if an oral hypoglycemic agent and 
restricted diet are required.  Id.  The next higher rating of 40 
percent is warranted if insulin, restricted diet, and regulation 
of activities, are required.  Id.  In essence, the pertinent 
distinction between the 20 percent and 40 percent levels is the 
requirement of regulation of activities.

In March 2006, the RO received the Veteran's current claim for a 
rating in excess of 20 percent for his service-connected diabetes 
mellitus.  In multiple written statements in support of his 
claim, he asserts that his disability has worsened and now 
requires that he take daily insulin and regulate his activities.

Specifically, in his April 2007 substantive appeal, the Veteran 
said that he took daily insulin with strict adherence to diet and 
nutrition with prescribed daily exercise that, he contends, 
warrants a higher disability rating for his diabetes.  In his 
August 2006 notice of disagreement he noted that he had service-
connected coronary artery disease and hypertension due to his 
service-connected diabetes.

In this regard, it is clear that the Veteran meets the criteria 
for the currently assigned 20 percent rating under Diagnostic 
Code 7913 as the records establishes that he requires alternate 
use of both insulin and a hypoglycemic agent and restricted diet. 
See 38 C.F.R. § 4.119, Diagnostic Code 7913.  What is not clear, 
however, is whether the Veteran's diabetes requires a "regulation 
of activities" (i.e., avoidance of strenuous occupational and 
recreational activities), that is required for the next-higher 
rating of 40 percent.

When last examined by VA in May 2006, it was noted that the 
Veteran was started on insulin therapy, did not follow a 
restricted diet, and his diabetes did not restrict his activity.  
He saw his diabetes physician twice a month, and worked as a 
laboratory technician that involved some physical activity such 
as climbing ladders and heavy lifting.  The examiner noted that 
the Veteran's diabetes appeared to be less than optimally 
controlled at that time as he recently started insulin therapy.  
It was also noted that other than coronary artery disease and 
hypertension due to diabetes, the Veteran had no other signs of 
end organ damage from diabetes.  

The Veteran evidently receives both VA and private treatment for 
diabetes.  The records of the Veteran's medical treatment for 
diabetes are not up-to-date with no treatment records dated after 
2006.  As such records would provide the best documentation of 
whether criteria for a higher rating are met (and VA records are 
constructively of record), they should be secured.

Accordingly, the case is REMANDED for the following action:

1.	Obtain all records regarding the Veteran's 
treatment at the VA Medical Center in 
Gainesville, Florida, and VA Outpatient 
Clinic in Jacksonville, Florida, for the 
period from March 2006 to the present; 
from the Jacksonville Naval Hospital for 
the period from August 2006 to the 
present; and from any additional VA and 
non-VA medical providers identified by 
him.  If any records are unavailable, a 
memorandum detailing all efforts to obtain 
them should be placed in the claims file.

2.	Thereafter, schedule the Veteran for 
appropriate VA examination(s), performed 
by physicians with the requisite medical 
expertise (i.e., endocrinologist, 
internist), to determine the current 
severity and all manifestations of his 
service-connected diabetes and any 
associated complications.  The claims 
folder should be made available to and 
reviewed by the examiner(s).  All 
indicated tests and studies should be 
performed and all clinical findings 
reported in detail. The physician-
examiner(s) should address the following 
questions.

a.	Does the Veteran require (i) insulin; 
(ii) restricted diet; and (iii) 
regulation of activities (avoidance 
of strenuous occupational and 
recreational activities)?

b.	Does the Veteran require (i) insulin; 
(ii) restricted diet; and (iii) 
regulation of activities (avoidance 
of strenuous occupational and 
recreational activities); with (iv) 
episodes of ketoacidosis or 
hypoglycemic reactions requiring one 
or two hospitalizations per year or 
twice a month visits to a diabetic 
care provider?

c.	The examiner(s) should provide an 
opinion as to whether the Veteran's 
diabetes requires (i) more than one 
daily injection of insulin; (ii) 
restricted diet; and (iii) regulation 
of activities (avoidance of strenuous 
occupational and recreational 
activities); with (iv) episodes of 
ketoacidosis or hypoglycemic 
reactions requiring at least three 
hospitalizations per year or weekly 
visits to a diabetic care provider.  
The examiner(s) should also indicate 
whether the Veteran experienced 
progressive loss of weight and 
strength.

d.	Additionally, the examiner(s) should 
describe what, if any, complications 
attributable to the Veteran's 
service-connected diabetes mellitus 
exist and should specifically 
describe the nature and severity of 
each such complication.

e.	The examiner(s) should also address 
the impact of the Veteran's service-
connected diabetes mellitus on his 
ability to work (regardless of his 
age), if any, and specifically state 
what job function(s), if any, are 
affected by the Veteran's service-
connected diabetes mellitus.

f.	A complete rationale is requested for 
all opinions offered.

3.	Then, the AMC should review the medical 
opinion(s) obtained to ensure that the 
Board's remand directives were 
accomplished.  If any questions posed were 
not answered, return the case to the 
examiner(s).

4.	Then, readjudicate the Veteran's claim for 
an increased rating for diabetes mellitus.  
If the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be issued a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned to 
the Board as appropriate.

No action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2010).  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


